                   Case 20-11177-KBO           Doc 880        Filed 12/10/20        Page 1 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                               Chapter 11

    AKORN, INC., et al.,                                 Case No. 20-11177 (KBO)
                                                         (Jointly Administered)
                     Debtors.1
                                                         Related to Docket No. 827

    CERTIFICATION OF NO OBJECTION TO COMBINED FOURTH MONTHLY AND
        FINAL APPLICATION OF HURON CONSULTING SERVICES LLC FOR
    ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES AS
      FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
      CREDITORS FOR THE (I) MONTHLY PERIOD FROM SEPTEMBER 1, 2020
           THROUGH SEPTEMBER 4, 2020, AND (II) FINAL PERIOD FROM
                  JUNE 9, 2020 THROUGH SEPTEMBER 4, 2020

             The undersigned, counsel for the Official Committee of Unsecured Creditors of Akorn,

Inc., et al. (the “Committee”), hereby certifies that:

             1.     On November 3, 2020, the Combined Fourth Monthly and Final Application of

Huron Consulting Services LLC for Allowance of Compensation and Reimbursement of Expenses

as Financial Advisor to the Official Committee Of Unsecured Creditors for the (I) Monthly Period

From September 1, 2020 Through September 4, 2020, and (II) Final Period From June 9, 2020

Through September 4, 2020 (the “Application”) [Docket No. 827] was filed with the Court.

             2.     Pursuant to the notice of the Application, objections, if any, to the Application were

required to be filed with the Court and served on the undersigned so as to be received on or before

4:00 p.m. on November 23, 2020 (the “Objection Deadline”).




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc.
(6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech
Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub,
LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.
              Case 20-11177-KBO        Doc 880     Filed 12/10/20       Page 2 of 5




         3.    The Objection Deadline has passed and no formal objections or responses were

served upon the undersigned counsel or entered on the Court’s docket.

         4.    Accordingly, the Application may be granted.


         WHEREFORE, Huron Consulting Services LLC respectfully requests the entry of an

Order, substantially in the form attached hereto as Exhibit A, at the earliest convenience of the

Court.

Dated: December 10, 2020                            Respectfully submitted,
Chicago, Illinois
                                                   By: /s/ Catherine L. Steege

                                                   SAUL EWING ARNSTEIN & LEHR LLP

                                                   Mark Minuti (DE Bar No. 2659
                                                   Lucian B. Murley (DE Bar No. 4892)
                                                   1201 N. Market Street
                                                   Suite 2300
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 421-6898
                                                   Fax: (302) 421-6813
                                                   mark.minuti@saul.com
                                                   luke.murley@saul.com

                                                   -and-

                                                   JENNER & BLOCK LLP

                                                   Catherine L. Steege (admitted pro hac vice)
                                                   Landon R. Raiford (admitted pro hac vice)
                                                   William A. Williams (admitted pro hac vice)
                                                   353 N. Clark Street
                                                   Chicago, Illinois 60654
                                                   Telephone: (312) 923-2952
                                                   Fax: (312) 840-7352
                                                   csteege@jenner.com
                                                   lraiford@jenner.com
                                                   wwilliams@jenner.com

                                                   Counsel to the Official Committee of
                                                   Unsecured Creditors of Akorn, Inc.

                                               2
Case 20-11177-KBO   Doc 880   Filed 12/10/20   Page 3 of 5




                     EXHIBIT A

                    Proposed Order
                  Case 20-11177-KBO            Doc 880        Filed 12/10/20        Page 4 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                               Chapter 11

    AKORN, INC., et al.,                                 Case No. 20-11177 (KBO)
                                                         (Jointly Administered)
                    Debtors.2
                                                         Related to Docket No. 827

 ORDER GRANTING COMBINED FOURTH MONTHLY AND FINAL APPLICATION
        OF HURON CONSULTING SERVICES LLC FOR ALLOWANCE OF
    COMPENSATION AND REIMBURSEMENT OF EXPENSES AS FINANCIAL
  ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR
THE (I) MONTHLY PERIOD FROM SEPTEMBER 1, 2020 THROUGH SEPTEMBER 4,
2020, AND (II) FINAL PERIOD FROM JUNE 9, 2020 THROUGH SEPTEMBER 4, 2020

             Upon consideration of the Combined Fourth Monthly and Final Application of Huron

Consulting Services LLC for Allowance of Compensation and Reimbursement of Expenses as

Financial Advisor to the Official Committee Of Unsecured Creditors for the (I) Monthly Period

From September 1, 2020 Through September 4, 2020, and (II) Final Period From June 9, 2020

Through September 4, 2020 [Docket No. 821] (the “Application”) filed pursuant to the Order

Establishing Procedures for Interim Compensation and Reimbursement of Professionals [Docket

No. 218] and the Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates [Docket No. 258]

(as amended, supplemented, or otherwise modified from time to time); and the Court having

reviewed the Application and finding that: (a) the Court has jurisdiction over this matter pursuant

to 28 U.S.C. §§ 157 and 1334; (b) notice of the Application was adequate under the circumstances;

and (c) all persons with standing have been afforded the opportunity to be heard on the Application;



2
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc.
(6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech
Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub,
LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.
              Case 20-11177-KBO         Doc 880       Filed 12/10/20   Page 5 of 5




and upon the full record of all proceedings in these cases; and sufficient cause having been shown

therefor, IT IS HEREBY ORDERED THAT:

       1.      The Application is GRANTED and APPROVED as set forth herein.

       2.      Huron Consulting Services LLC is allowed on a final basis compensation in the

amount of $608,848.00 for services rendered as financial advisor to the Official Committee of

Unsecured Creditors during the period from June 9, 2020 through September 4, 2020.

       3.      To the extent not already paid pursuant to the Interim Compensation Order, the

Reorganized Debtors are authorized and directed to pay Huron Consulting Services LLC one-

hundred percent (100%) of its allowed fees.

       4.      This Court shall retain jurisdiction over all matters arising from or related to the

interpretation or implementation of this Order.




                                                  2
